: / Yo
| AO 245B (Rev. 02/08/2019) Judgment in a Criminal-Petty Case (Modified) te “ Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE
Vy. : (For Offenses Committed On or After November 1, 1987)
Axel Jimenez-Irineo Case Number: 3:19-mj-23082
—— Stephen Patrick White

 

. Defendant's Attorney

REGISTRATION NO. 87870298

_ THE DEFENDANT:
Ed pleaded guilty to count(s) 1 of Complaint

 

L] was found guilty to count(s)
after a plea of not guilty.
' Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense - a Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 os
(C- The defendant has been found not gulty on count(s)
(} Count(s) . _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to.be
imprisoned for a term of:

a QUID
TIME SERVED COA days

 

EZ Assessment: $10 WAIVED Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .
CL] Court recommends defendant be deported/removed with relative, charged in case -

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court, and
United States Attorney of any material change 1 in the defendant s economic circumstances.

. Friday, August 2, 2019
a Date of Imposition of Sentence

‘i ey . : | 3
A tbe) oa mm |

i #¢f
. if |
Received fl FD

{/PEM 7 — HONORABLE BARRY M. KURREN
~ - UNITED STATES MAGISTRATE JUDGE

~ Clerk’s Office Copy = | a | 3:19-mj-23082

 
